UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-6603



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHAEL J. SMITH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (4:01-cr-00067-JBF-AL)


Submitted: August 24, 2006                  Decided: August 30, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael J. Smith, Appellant Pro Se. Lisa Rae McKeel, OFFICE OF THE
UNITED STATES ATTORNEY, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Michael J. Smith appeals the district court’s order

denying his motion to compel a Fed. R. Crim. P. 35(b) motion.                     We

have     reviewed       the     record   and     find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See United States v. Smith, No. 4:01-cr-00067-JBF-AL (E.D.

Va. Mar. 7, 2006).            We dispense with oral argument because the

facts    and    legal    contentions     are     adequately    presented    in   the

materials      before     the    court   and     argument    would   not   aid   the

decisional process.



                                                                           AFFIRMED




                                         - 2 -